Mr. Justice Graves delivered the opinion of the court. 4. Receivers, § 20*—powers of. A receiver is an officer of the court and holds the funds in his hands for the benefit of the persons the court shall find are entitled thereto. 5. Process, § 74*—when party cannot complain of defective service by publication. Objection by a party defendant that service by publication upon him was defective comes too late, where after a default decree was entered against him he filed his general appearance and obtained leave to file an answer and cross-bill and he was fully heard on the issues made by them, and it also appearing that the default decree was not confirmed until after seven years of litigation. 6. Mortgages, § 716*—when cross-bill to redeem properly stricken. An amended cross-bill by a junior mortgagee to redeem from a foreclosure sale, held properly stricken from the files for the reason the right to redeem was barred by limitations, where it was filed without leave of court nearly seven years after he had entered his appearance in the case and filed his original cross-bill and more than seven years after the foreclosure sale.